Citation Nr: 1433523	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disease of the thoracic spine from the 5th through the 8th vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1982 to July 1993.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected thoracic spine disability is more disabling than currently evaluated.  During his testimony before the undersigned at the Board hearing in March 2012, the Veteran indicated that his thoracic spine disability had worsened since the most recent compensation examination that was performed in December 2009.  At that time, he also testified that he had last received outpatient treatment at the VA Medical Center (VAMC) in October 2011, subsequent to the most recent records that are available for review (dated in June 2009).  In light of this contention, it is found that an additional development is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, the AOJ should contact the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received for his thoracic spine disability since June 2009.  

2.  Following completion of the above, the Veteran should be scheduled for VA examination to determine the current severity of his service-connected thoracic spine disability.  A history should be obtained from the Veteran.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability, to include observations of instability, pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner should also comment on whether the Veteran has experienced incapacitating episodes (defined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 as a period of acute signs and symptoms due to intervertebral disc symptoms that requires bed rest prescribed by a physician and treatment by a physician) due to the service-connected disability and, if so, the total duration of such episodes during any 12 month period since June 2008.  The examiner must then render an opinion concerning the effect of the appellant's service-connected disability on his ordinary activity and his ability to procure and maintain employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

